826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Zander KROWITZ, Plaintiff-Appellant,Shirley Krowitz, Plaintiff,v.DEPARTMENT OF AGRICULTURE; United States Forest Service,Defendants-Appellees.
No. 86-1934
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1987.

Before KENNEDY, MILBURN and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Zander Krowitz appeals the District Court's order dismissing his Privacy Act claims against defendant-appellee Department of Agriculture, United States Forest Service.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Hillman in his Opinion and Order filed August 25, 1986.